 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   KATHERINE MERRIAM,                           Case No. CV 21-2201 PA (SKx)
12                        Plaintiff,              JUDGMENT OF DISMISSAL
13
            v.
14
     WELTMAN WEINBERG & REIS CO.;
15   and DOES 1-10,
16                        Defendants.
17
18          In accordance with the Court’s July 14, 2021 Minute Order dismissing this action for
19   lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED that the
20   action is dismissed without prejudice.
21
22   DATED: July 14, 2021
23                                                  ___________________________________
                                                               Percy Anderson
24                                                    UNITED STATES DISTRICT JUDGE

25
26
27
28
